957 A.2d 871 (2008)
289 Conn. 903
Freddy MORALES
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided September 5, 2008.
Deborah G. Stevenson, special public defender, in support of the petition.
Lisa A. Riggione, senior assistant state's attorney, in opposition.
The petitioner Freddy Morales' petition for certification for appeal from the Appellate *872 Court, 107 Conn.App. 793, 946 A.2d 1250 (2008), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.